DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Non-patent literature entry #5 is lined through because it is incomplete (no date).
Non-patent literature entries #9-12 are lined-through because they are simply entire standard reference texts.  

Specification
The objection to the specification, outlined in the previous Office Action, is withdrawn.  Inventor is correct that a heading with respect to the drawings is present in the specification.  The examiner regrets the error.  

Claim Objections Withdrawn
The objections to claims 7, 12 and 13, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 7, the amendment corrects the claim text as appropriate.  With respect to claims 12 and 13, the amendment cancels the claims.  

Claim Objections, NEW
Claims 25-28 are objected to because of the following informalities: due to pixilation of the diagramed structures, portions of the letter variables and subscripts are functionally illegible.  
Appropriate correction is required.

112(a) Rejections Withdrawn
The rejection of claims 5-9, 11-15, 18 and 20 under 35 USC 112(a) or 35 USC (pre-AIA ), first paragraph, outlined in the previous Office Action, is withdrawn.  In view of inventor’s amendments, arguments and additional claims, the rejection has been reformulated below.  (The amendment cancels claims 11-15 and 20.)  

Claim Rejections - 35 USC § 112(a), REFORMULATED
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9, 18 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing a medicament for treating a vascular endothelial growth factor receptor (VEGFR) 2 protein disease or an oncogene tyrosine protein kinase SRC or RYN mediated disease in a subject, does not reasonably provide enablement for the prevention of such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method of preparing a medicament for treating or preventing a vascular endothelial growth factor receptor (VEGFR) 2 protein disease or an oncogene tyrosine protein kinase SRC or FYN mediated disease in a subject comprising administering…a compound…of formula (I)…or a pharmaceutical composition, or an inhibitor, wherein the pharmaceutical composition comprises the compound…and the inhibitor comprises an active ingredient…the active ingredient is the compound, and the inhibitor crosses the blood-brain barrier” (claim 5).  Dependent claims 6 and 7 further define the VEGFR2 protein and the tyrosine protein kinase SRC or FYN.  Dependent claim 8 further defines the disease (“…cancer, a proliferative disease, glioma, glioblastoma, a central nervous disease, or a central nervous metastatic disease…”).  Dependent claim 9 also further defines the disease (“…non-small cell lung cancer, colorectal cancer, [etc.]…Alzheimer’s disease or schizophrenia”).  Dependent claim 18 further defines the compound of formula (I).  Dependent claims 23-26 further define both the disease and the compound of formula (I).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as, for example, cancer, Alzheimer’s disease or schizophrenia, can be said to be prevented in a subject.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer, for instance, is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  Alzheimer’s disease and schizophrenia, like cancers, are diseases which are also recognized as having a significant genetic component.  The effective treatment, let alone, prevention, of diseases having a significant genetic component is as yet unpredictable.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds of formula (I) prevent, for instance, cancer, Alzheimer’s disease or schizophrenia.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds of formula (I) are actually efficacious in the prevention of, for example, cancer, Alzheimer’s disease or schizophrenia.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of, for example, cancer, Alzheimer’s disease and schizophrenia are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

	Inventor has presented a lengthy rebuttal, in response to the previous closely related 112(a) rejection, which may be distilled into three basic arguments:
1) That the term preventing has been interpreted too narrowly by the examiner.
2) The specification is enabling because it discloses thorough direction and guidance on synthesizing the compounds, preparing them in administrable form and associated methods.  
3) That inventors have advanced medicine to the point of making and using a compound that can reduce the incidence of overexpression or mutation of certain protein kinases that are responsible for the development of tumors into cancers.  
With respect to point 1 above, the examiner respectfully disagrees.  As evidenced by the Marriam-Webster online dictionary (a reputable online dictionary) the very first definition of the term prevent is “to keep from happening or existing.”  That is, the examiner has simply given the term its plain meaning when interpreting the instant claim language.  
With respect to point 2 above, the examiner respectfully notes that despite the specification’s direction and guidance, the claim set is drawn to a specific result: the prevention of diseases such as, for instance, cancer, Alzheimer’s disease and schizophrenia.  That is, the claim set is not simply a recitation of a protocol or set of steps, but rather is directed to a tangible result: prevention.  
With respect to point 3 above, it is argued that 
Applicant has advanced medicine to the point of making and using a compound that can reduce the incidence of overexpression or mutation of certain protein kinases (e.g. VEGFR2) that is [sic] responsible for development of tumors into cancers.  This is innovation.  This is patentable.  Perhaps, the Applicant’s innovative and patentable invention is advancing medicine to the point where cancer can be prevented.  It has to start somewhere.  Here, it starts with the Applicant.
While inventor’s representative’s passion is evident, what is also evident is that the claim set is not drawn to making and using a compound that can reduce the incidence of overexpression or mutation of certain protein kinases.  Instead, it is drawn to the prevention of, for instance, cancer, Alzheimer’s disease and schizophrenia.  

The examiner again respectfully suggests simply deleting references to preventing in the claim set.  As outlined above, prevention is not enabled by inventor’s disclosure.  

112(b) Rejections Withdrawn
The rejections of claims 1-20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1, 3 and 5, the amendment clarifies the claims as appropriate.  With respect to claim 11, the amendment cancels the claim.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  (The amendment cancels claims 10-15, 19 and 20.).  

Claim Rejections - 35 USC § 112(b), NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…a pharmaceutically acceptable salt…” in the claim.

Claims 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims depend from indefinite claim 4 vide supra and do not relieve the indefiniteness of claim 4.  These dependent claims are, therefore, also indefinite.  

102 Rejections Withdrawn
The rejection of claims 1-3 and 16 under 35 USC 102(a)(2), outlined in the previous Office Action, has been overcome by inventor’s perfection of a claim of priority.  
 
Double Patenting, NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 4 of U.S. Patent No. 10,822,334 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 2 explicitly teaches three diagramed compounds (out of four) which are encompassed by instant formula (I) (the 1st, 2nd and 4th diagramed compounds).  These diagramed compounds are members of a Markush set of compounds taught as the compounds themselves and their pharmaceutical compositions (claim 4).  
Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  
	This rejection should have been included in the previous Office Action.  The examiner regrets the oversight.  

Allowable Subject Matter
As noted in the previous Office Action (1/4/2022), the subject matter of the instant claim set would be allowable once the objections, 112 rejections and nonstatutory double patenting rejections outlined above have been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/22/2022